-E    ATToRNEY             GENERAL
                         OF TEXAS




Honorable Harry Knox
Chairman, State Board of Control
Austin, Texas

bar   Sir:                           Opinion NC. O-2RE2
                                     RfJ: Method to be used in making
                                          iknds available to San Jacjnto
                                          state Park Board for exy;snd-
                                          iture in improvement of the
                                          park p-roundsas part of'E X,i:,
                                          h. project for that purpose.

          The contract entered into between the State Hoard of Col!trr~l
and the San Jacinto IY&XWUI Association concerning the care, custody and
control of the San Jacinto Memorial Tower, of date ."pril1.8,1939,
construed in cur opinion No. O-951, provides that the bal,anceof the net
profits oolleoted by the Association from selling souvenirs, operating a
conoession, and operating the elwatcr, after paying the expenses of
operating the elevator, paying janitors and watolnnen,expanse of main-
tenance and policing of the building, and complying with the general terms
of the resolution authorizing the contract in respect to insnranae, shall
be used on the grounds of the San Jacinto State Park under the direction
of the Board of Control.

          From your letter of Ceosmber 16, it appears that your Board
desires to apprcve the transfer of $4,617.00 of the Association's funds
to the San Jacinto State Park Board to be used as part of the sponsor's
share in a W. P. A. project for the improvement of the San Jaointo bat-
tlegrounds.

          You ask the opinion of this Department as to the proper method
to be used by the Board.

          You are advised that the approval of the Board of the particular
expenditure of funds involved, upon the grounds. should be evidenced by
proper resolution spread upon the minutes of the Board.

          The letter from the San Jacinto WWEXUIIof History Association,
of date Eeoember 2, 1940, enclosed tith your request, is returned to you
herevrith.
                                          Yours very truly
                                      .ATTOBNH!GENERAL OF TJ3XAS
Approved Jan. 6, 1941 s/Gerald C.     Ey so R.W. Fairchild
Mann Attorney General of Texas
                                             Richard Xi,Fairchild
:tpp*opinion committee by RI8 Chairman       ASSistant